i^^^-o^


                               Michael Ibenyenwa
                           Robertson    Unit    # 1638105
                              12071       FM      3522
                              Abilene/    TX.    79601

                                      01.20.15



Clerk of      the Court:
Court of Criminal Appeals
P.O.   Box    12308
Austin,      TX 78711


     re: filing of the enclosed request
          for the Court Upon It's Own Motion
          to rehear their denial       of the writ
          of habeas corpus that was transmitted
          up from the Criminal District Court No. 3
          of Tarrant County, Texas, in trial court
          cause   number   C-3-010068-1149004-A.



Dear   Clerk:



       Please file the enclosed request.           Applicant-movant only has
a matter of days left before the 15-day ruling for filing request
for reharing is over. Thank you.


Sincerely,


Michael




cc




                                                               Cin7 97 vvr
                                   IN       THE
                       COURT OF CRIMINAL           APPEALS
                                AUSTIN,      TEXAS



EX PARTE MICHAEL IBENYENWA,             §            FROM THE CRIMINAL DISTRICT
             APPLICANT-MOVANT,                       COURT NO.   3, TARRANTCO.    TX
                                        §
VS.                                     §

                                        §            TRIAL   COURT' CAUSE NUMBER
THE STATE OF TEXAS,
                   RESPONDENT.          §              C-3-010068-1149004-A.


                          requesting the court
                          UPON   IT'S OWN         MOTION
                          TO REHEAR     THE       DENIAL



TO THE    HONORABLE JUDGES:



          COMES NOW, the above named applicant-movant, acting in his
own behalf, respectfully requesting the court to rehear their                     de
nial of applicant's writ of habeas corpus upon the Court's                       Own
Motion.



          IN SUPPORT THEREOF,    applicant-movant would show the Court:


                                        I
                                JURISDICTION



          THIS COURT'S JURISDICTION is retain in view of the Rules that
grant ap^plicant-movant 15-days to file morion for rehearing upon
the Court's own motion and their recent denial was issued 8HH                     on
the 14th day of January, 2015; and received by applicant-movanten
January 20, 2015. This rerquest for reharing upon the Court's                    own
motion was filed/mailed this same day of January 20, 2015.


                                    -1-
                                   II
                             REASONS     FOR
                        GRANTING   A    REHEARING




[1] This request is being made in good faith because applicant-
movant knows that as a mateer of fact and law that fis Constitution
al Claims are meritorious.   In that,


      a. Jurists of reason have already found that an attack on the
Constitutionality of a Statute ought to be raised on appeal regard
less of whether or not defense counsel lodged, objection(s) or mo-
tion(s). See Karenev-v-State,   281 SW.3d 428, 432-434 (Tex-Crim.App.
2009) [A facial challenge to the Copnstitutionality iof a Statute
is a forfeitable right,   that is,     it may be lost by the "failure to
insist upon it by objection, request, motion, or some other bshavior."].
In which Karenev was a plurality opinion of 5 -to- 4-       In other words,
four Judges dissented with Judge Cochran writing extensively on the
issue that the requirement that a facialX^ challenge to a Statute
be preserved is not absolute, and a defendant may raise for the first
time on appeal an unpreserved challenge to the Constitutionality of
a   Statute.


         Therefore, this Court ought to revisit Karenev when an appli
cant raises said issue [as applicnat-movant has] on habeas corpus,
in view of no court to date having determined whether a Statute's
Constitutionality not preserved at trial or on motion for new trial
and barred from being addressed on appeal due to not trial court
preservation has right to raise said on habeas corpus.


      b. Likewise, since the trial court did not get opportunity to
rule on the Constitutionality of § 21.02, Texas Penal Code offense
and the appellate court ruled applicnat was barred from doing         so
because counsel did not preserve the issue; ought not applicnat on
first habeas corpus be able to raise ineffective assistance           of
counsel for failing the lodge objection,       request, motion or some
toher type attack on the Constitutionality of said statute ?          In
light of the Karenev-v-State,   supra, case being ruled upon a year
prior to applicant-movant's trial?


                                   -2-
      c   Thus,   the issue of whether the Continuous Sexual Abuse Stat
ue embodied in § 21.02 of the Texas Penal Code is unconstitutional
on it's face and as applied under the State and Federal Constitut
ion because it eliminates unanimity has not been addressed by this
Court on habeas corpus. Whether it be in/of itself? or whether
counsel's failure to lodge some objection, request,                       motion,   etc.
is deficient conduct? In view of the four Judges in Karenev who
dissented and the five Judges who ruled it had to be preserved at
trial or on motion for nea trial but counsel                failed,to do so in

the   instant     case?
                               )


          Defense counsel's self-serving position thatihe had no val
id reason to lodge said to preserve the constitutonality isse be
cause the law on the matter was equivocal is invalid because both
the karenev case and the Ricl)ardson-v-United States,                      526 U-S. 813,
119 S. Ct. 1707,. 143 L. Ed. 2d 985 (1999), were publsihed opinions
readily available to defense counsel.                But apparently he was not cur
rent and/or did not research the law on this issue in view of the
Texas progeny mandating unamimity from ajury in reaching it's de-
cions at trial.       It is incumbent upon counsel to know the law as it
applies to the facts of the instant case. Strickland-v-Washington
466 U.S. 668 (1984).


[2] Each of applicant-movant's other grounds of error within the
framework of the proposition relied within his memorandum of law
are meritorious and worthy of this Court's rehearing thHem-


                                    CONCLUSION




            APPLICANT-MOVANT       PARYS    THIS    Honorable   Court      will   GRANT

^this request for the Court upon it's own motion to rehear their
decision to deny and revisit the habeas issues raised in the writ.
Thank you.

                                                                     /'

                           Respectfully requested,



                     MICHAEL   IBENYENWA:        M'P'LICANT-MOVANT

                                           -3-
                          VERIFICATION



       I, Michael Ibenyenwa, applicnat-movant in the foregoing re
quest for the Court Upon It's Own Motion to Rehear their denial of
the writ of habeas corpus does hereby verify under penalty of per
jury that the facts contained in said request are true. I attest
to this by affixing my signature below:


                                                                 CERTIFICATE    OF   SERVICE



I, Michael Ibenyenwa, applicant-movant in the foregoing request for
the Texas Court of C.iminsal Appeals upon it's own motion to rehear
their denial of th. writ of habeas corpus. I certify that true cqpies
of said request were placed in the Robertson Unit's mail box addres
sed to the Clerk of the Court of Criminal Appeals on the 20th DAY
OF JANUARY 2015. I attest to this- by affixing my signature beloo:



                                           *ekM/(W
                   SIGNATURE:   MICHAEL/IBENYENWA
                     ROBERTSON UNIT Hf     1638105
                        12071       FM     3522
                        ABILENE,    TX.   79601




cc




                                 -5-
                               Michael Ibenyenwa
                           Robertson Unit § 1638105
                              12071    m    3522
                              Abilene i'3U 79601

                                   01.20.15



Clark of the CouirtJ
Court of Criminal Appeala
P.O.    Boat 12308
Austin,        TX 78711


     res filing of the enclosed request
         for the Court Upon it's Own Motion
       '•.;   to rehear their denial of the vrit
              of habeas corpus that was transmitted       i
          •;' up froa the Criminal District Court Ho. 3
              of Tarrant County, Tesas* in trial court
              cause number C-3-010068-1149004-A.



Dear Clerk: ••••_,.


     Please file the enclosed request- Applicant-movant only has
a matter of days left before the 15r-<3ay rulia^ for filing request
for reharing is .over.-Thanit''you.: "•

Sincerely*

MtJUC
Michael                                                          y




CO
                                  18 THE
                       COURT OP CRXHXSAL APPEALS
                             AUSTIN, TEXAS


EX PARTE MICHAEL IBENYSNIM,                   PROS TBB CRIMINAL DISTRICT
             APPLICANT-MOVANT,                COURT HO. 3, TARSANSGO. TX


VS.


                                              TRIAL   COURT   CAUSE NUMBER
TBS STATE OP TEXAS,
                   RESPONDEAT,                  C-3-010068-1149004-A. ,



                          request ing the court
                          UPON IT'S OWN MOTION
                          TO REHEAR TBB DENIAL



TO TBB HONORABLE JUDGES;



        COMES NOW, th,?.rabo^yeX'naj^
-own behalf/ respectfial^yie^uesting the court to rehear their         de
nial of applicant's writ of habeas corpus upon the Court's            Own
notion.



      . IH SUPPORT TBBREOP/      applicant-movant would show the Courts


                                    I
                              JURISDICTION



          THIS COURT'S JURISDICTION is retain in view of the Rules that
grant ap^plicant-saovant 15-days to file aorion for rehearing upon
the court's own motion and their recent denial was issued 8KH             on
the 14th day of January, 2015j and received by applicant-movant on
January 20/2015. This rerquest for reharing upon the Court's own
motion was filed/mailed this same day of January 20/ 2015.

                                   •*»»j^«»
.#

                                  II
                              REASONS POR
                         GRANTING A    RSBSARIEiG



 [1] This request is being made in good faith because applicant-
movant Knows that as a mateer of fact and law that/\is Constitution
al Claims are meritorious. In that/

      a. Jurists of reason have already found that an attack on the
Constitutionality of a Statute ought to be raised on appeal regard
less of whether pr not defense counsel lodged, objection(s) or mo
tions). See Karenev-v-State, 281 SB.3d 428/ 432-434 (Tex»Crim.App.
 2009) (A facial challenge to the Copnstitutionality of a Statute
 is a forfeitable right/ that is, it may be lost by the "failure to
 insist upon it by objection, request, motion, or some other brevier.").
 In which Karenev was a plurality opinion of 5 -to- 4. In other taeds,
 four Judges dissented with Judge Cochran writing extensively on the
 issue that the requirement that a facialXS challenge to a Statute
 be preserved:, is not absolute/ ai^ a defendant may raise^ for the fkst
time on appeal an unpr©served challenge to the Constitutionality of
a    Statute.


          Therefore, this Court ought to revisit Karenev when an appli
cant raises said issue [as applicnat-movant has] on habeas corpus,
 in view of no court to date having determined whether a Statute's
Constitutionality not preserved at trial or on motion for new trial
and barred from being addressed on appeal due to not trial court
 preservation has right to raise said on habeas corpus*


     b. Likewise, since the trial court did not get opportunity to
 rule on the Constitutionality of § 21.02, Texas Penal Code offense
 and the appellate court ruled applicnat was barred from doing     so
 because counsel did not preserve the issue; ought not applicnat on
 first habeas corpus be able to raise ineffective assistance       of
 counsel for failing the lodge objection, request, motion or some
 toaer type attack on the constitutionality of said statute 7      In
 light of the Karenev-v-State, suprar ease being ruled upon a year
 prior to applicant-movant's trial?


                                  -2-
                                                                     '."V*?*




  15
. !




           c. Thus, the issue of whether the Continuous Sexual Abuse Stat
       ue embodied in § 21.02 of the Texas Penal Code is unconstitutional
       on it's face and as applied under the State and Pederal Constitut
       ion because it eliminates unanimity has not been addressed by this
       Court on. habeas corpus. Whether it be in/of itself? or whether
       counsel's failure to lodge some objection, request, motion, etc*
       is deficient conduct? In view of the four Judges in Karenev who
       dissented and the five Judges who ruled it had to be preserved at
       trial or on motion for nse trial but counsel failed to do so in
       the instant .-Case?                                  - '


              Defense counsel's self-serving position that he had no val
       id reason to'lodge said to preserve the constitutbnality.isse be
       cause the law on the matter was equivocal is invalid because both
       the karenev. case and the Ricgardson-v-Onited States, 526 U.S. 813,
       119 S.Ct- 1707/143 L.Ed.2d 9S5 (1999}; were publsihed opinions
       readily available to defense counsel* But apparently ha wa3 not cur-^
       rent ahd/or-did .not. rej^ar^                            in view of the-
       Texas progeny mandating unanimityfrom ajury in reaching it's de-
       cions at trial. It is incumbent upon counsel to know the law as it
       applies to the facts of the instant case. Strickland-v-Washington
       466 U.S. 668 (1984).


       [2] Each of applicant-movant*s other grounds of error within the
       framework of the proposition relied within his memorandum of law
       are meritorious and worthy of this Court's rehearing thmem.

                                    CONCLUSION



                 APPLICANT-MOVANT PARYS THIS Honorable Court will GRANT
       pthis request for the Court upon it's own motion to rehear their
       decision to deny and revisit the habeas issues raised in the writ.
       Thank you. ,.'-...


                              Respectfully requested,


                        MICHAEL IBENYENWA:   APPLICANT-MOVANT
                           VERIFICATION



        I, Michael ibenyenwa, appllenat-movant in the foregoing re
quest for the Court Upon It's Own Motion to Rehear their denial of
the writ of habeas corpus does hereby verify under penalty of per
jury that the facts contained in said request are true. I attest
to this by affixing my signature below:


               ,    •' s>             ABItENE, TX. 79601




cc




                                 -4-
                     CERTIFICATE OF SERVICE



I, Michael Ibenyenwa, applicant-movant in the foregoing request for
the Texas Court of Criminsal Appeals upon it's own motion to rehear
their denial of the writ of habeas corpus. I Certify that true aag&m
of said request were placed in the Robertson Unit's mail box addres
sed to the Clerk of the Court of Criminal Appeals on the 20th DAY
OP JANUARY 2015- I attest to this by affixing my signature bel«e;



                  •SitoA#RE. MtCHABL/IBENYENWA                         ^
                    ROBERTSON UNIT ? 1638105                           ;\
                       12071     PH    3522                            i
                       ABILENE, TX. 79601                              •{




cc




                               *»5-.
                           niehael Ibenyenwa
                       Robertson Unit I 1638105
                          12071    P»   3522
                          Abilene, TX. 79601

                               01.20.15



Clerk of the Courts
Court of Criminal Appeals
P.O. Box 12308
Austin, TX 78711


     res filing of the enclosed request
         for the Court Upon It's Own Motion
          to rehear their denial of'the writ
          of habeas corpus that was transmitted
          up from the Criminal District Court So. 3
          of Tarrant County/ Texas, in trial court
          cause number C-3-010068-1149004-A.


Dear Clerk:



      Please file the enclosed request* Applleant~m®vaat only has
a matter of days left before the.IS^dayrulingfor filing request
toff raiaurciag 'is "ov'4e^" TSanik "you.

Sincerely,


Michael




cc
                                      m   TBS
                       court op crihxsal appeals




8x parts bxcba8l ibes3ke$ka,              $     pros tbs criminal district
             APPLXCANT-MOV&NTf                  COURT NO. 3, TARRMfCO.         TX
                                          I
vs.- y y    •                             §

                                                TRIAL   COURT       CAUSE gftMBBR
TBS STATS OP TEXAS,
                   RESPONDENT.            §       C-3-G10QS8-11490Q4-A.


                          requesting the court
                          UPON IT'S GHS MOTION
                          TO RSBS&R TBB DENIAL


TO TBS HONORABLE JUDGES.




'own behalf,' respectfully requesting the court to rehear' their '.'de
nial of applicant's writ of habeas corpus upon the court's                   Own
Motion.



          IN SUPPORT TBERSOP,    nppiicant~mo?aat would show the Court:


                                  'I                            i
                                JURISDICTION

                                  i
          THIS COURT'S JURISDICTION is retain in view of the Rules that
grant ap^plicant-sovant 15-days to file morion for rehearing upon
the Court's own motion and their recent denial was issued ®m                   on
the 14th day of January, 2015i and received by, applicant-®@vantca-
January 20, 2015. This rerquest for reharing upon the Court*s own
motion was filed/mailed this same day of January 20, 2015,
                                  IS

                        GRANTING A RSBSARENG


(1J This request is being «ade in good faith because applicant*
siovane knows that a® a @ateer of fact and law tliatM® Constitution*
al claims are meritorious. In that*

    a. Jurists of reason have already found that en attack on the
Constitutionality of a Statute ought to be raised on appeal regard-
leas o£ whether or not defense counsel lodged, objoe&ioaCa) or me~
tloa(s). See 8aeonev-w-State# 281 sis.3d 423, 432-434 (Tex*Crl8}.&pp.
2009) (a facial challenge to the Constitutionality of a Statute
Is a forfeitable right, that is, it may be lost of tb® "failure to
insist upon it by objection, request, (notion* or s©®e ©tfter mmfae**h
In which Karenev was a plurality opinion ©£ 5.-to- 4. In ©thee wasSo,
four Judges dissented with Judge Cochran writing extensively on the
issue that the requirement that a fecials*, challenge to a Statute
be preserved is not absolute, and a' defendant aay'raiaa ifoe ^hotfassfc
tisa ea appeal an onpreeegved- cuallen^e to the Constitutionality of
a Statute.'                                                       ./

       Therefore, this Court ought to revisit Sareaev when en Appli
cant raises said iaaua (as applicnat~stovan& has! ®n habeas corpus,
la vi©tt of no court to data h&vlne, detemlaed whether'a Statute*®
Constitutionality not preserved at trial or on motion for new trial
and barred from being addressed on appeal due to not trial court
preservation has right to raiso said on habeas ©©cpsa.


    b. Llfte»lse« since the trial mmk did not «** opportunity to
rule on the Constitutionality of § 21*02, Texas Penal Code offense'
end the appellate court ruled applicnat was barred from doing so
because counsel did not preserve the'Issues ought not applicnat on
first habeas corpua be able to raise Ineffractiv© asala&ance       of
counsel for tailing the lodge objection* eectues&f fiction m    acme
toaar type attach on fctte Constitutionality of said statute ?     In
light of the &areaev-v-Stats» supra, esse being ruled upon a year
prior to applleaat-Giovaat'a trial?

                                 «>2*>
    c. face, the Issue of whether the Continuous Sexual Abuaa Stat
ue anbodled In « 21.02 of the Texas Penal Code la unconatltotional
on It*a face and as applied under the State and Padaral Constitut
ion because it ellalnetes unanimity has not'been ad&r-eaaad by this
Court on habeas corpus. Mather it 'be la/of itself?, or whether
counsel's failure to lodge so@e objection, request* action* etc*
la deficient conduct? la vlev of the four Judges in Karenev who
dissented and the five Judges who ruled it bad to be preserved at
trial or on station far aae trial but counsel failed to do bo in
the instant case?


      r Defease coaaaei'a aali-aarvinf.position t&at he had no val
id reaaon to lodge said to preserve the constItutonaiity iaa© bo-
cauae the lawon th® aatte-r wan equivocal Is invalid because both
the fearenev case and the Ric^ardaoa-v-United States* $26 51.S. 313*
119 S.Ct- 1707, 143 L.@S«ad 98$ (1$99)* ware poblelhad opinions
readily available-to defense counsel* sat apparently be «at» not ear*
rent aaa/as did »at cMsiieca e^ iw 466 U.S. 668 U984J.


12) Bach of. applicant-movant*e ot&er grounds of error $itnin the
feaoauorlt of the proposition railed aifcaia his seaor'aadaa of lav
are ©arltoriouo and uoc&hy of this Court's, rehearing thoeat.


                               emewBtm                   ' •

       .   WKICJUK-NOVMIX *»JtI8 fBXft 0o»©.rafeia- O'J&st ®lil CMUUIt
ythis request for the Court upon it's •.awn .©etiar* to rehaar their
decision to deny and revisit &&e habeas issue© ffai««6 In the writ.
thank you.


                        Heepectfally 'requested*
                            vmsrxcAviQff



       1* Hionaal lbaaf«a»a# applicnat-fiiovant in sua tecagoinj »®«*
quest for tHe Court Upon ft'® o»a Ration to ftafeaae m*l® doaiai ,of
tae welt ©I habeas eerpaa does aaratey verify ua4asr penalty *t per
jury' tbat ttia facta contained in said request are true. I attest
to tats by afflsi&g eiy signature belows



                            is tkdtoW (imwmm:
                     &0@ERTS©g§ rax* a *63©10S
                         12071    m    3522
                     -   ABXtSMBV «K. 79601 .




CC
                            CSRTXfXCAT1 OP SSR?ieS


     I* alcnael Sbenyenea* appUeaat-siavaat in fcbe forafoiag request tar
f    tae faaaa Court a* Crlalasal &pf*»ftl@ upon it's mm ©atloa to vmmt
    .tfieie^ denial of ta® veit of nabeaa corpus, t certify tbat true                             fSicttaei Xbeayeatfa
                        ©obsrtsoa unit I laMiOS
                          13071     ?H   3522
                          Abilene* «U 79601

                                 01 » 20* IS


Clark of tae Courts -
Court of Crtaiael Appeals
P.O. 80s 12308'
Austin*     T& mill

     res filing of tae enclosed request
         for tan Court Upon It'© Own wotloo
           to rebeaff tbaie denial of tne writ
         of habeas corpus, zbat was trenaailt&od
       ,.up Crea t.ite eri©is»ai :8tat*l«t Court So. 3'
         o£ Warrant" Cacaty* Tanas* in trial court
           cause nuaoee C^3-©iO©6a-li490©4-JU


Daaff Clerk*


       Plaaae file tbe enclosed request. Applleant-aovaat only baa
a aaftta-r of da.ys left before tae 15-^ay tmllu^ for flllao request
'foe raaa-cla§ la over* .thank'< you*

Sinearely*


itichesl


                                  •H,




cc
                                        xa ¥38
                          COURT OP CRX8XSAE. APPEALS
                                  AUSTIN* TESAS


            axouun. immsmti,                      pros ?m otxaiM** district
              APPS,ie&$tT-g|0v-AI9T,                     10. 3*


vs.

                                                  miM.   COURT    GAUSS 8BSS8BR
TBB STATS OP T8SAS*
                                                    C-3-010068-1149004-A.



                              esquestlaa tae court
                              spob it's ©an noTios
                              TO R888A& T88 BgHIAL


TO THE aOSORA&LE JUBGSS:


           CO»8S aot9* the abov,a,;,»a®®d'applicaat-^9ant* actiaq In.His
own banal fi* .respactfully •requestin® ttta ..court to rehear thai*-- '"da-
alal of applicant4® writ of toabeaa corpus upon tbe court's                 Own
ftotlaa*


           m SUPPORT TisasoP,          applleaat-siovaat would anew the Courts



                                   jurisdiction


           THIS COURT'S JURXSDXCTX08 la retain in ?iew of the Rules tint
qraot ap^plleaat-ssovanfc IS-days to file morion for (tHatvUf upon
the Court's awn motion and tneir recent denial was issued mm                  on
tbe 14th day of January* 2015* and received by apolicsat-iiovaat en
January 20* 2015. fala rerquest for refta*inq upon tbe Court's               own
©etion was fHad/sailed this ®a»a day of January 20* 2015.

                                          •1.
                                       XX
                               SEASONS POR
                           GRANTING A RSRSARXSiO



(1J This request is being made in good faith because applicant-
taovaat knows that as a oat&er of fact and law that is Constitution-
si Claims are aeritorloua. la that*

      a. Jurists of reason have already found that an attaek on the
Constitutionality of a Statute ought to be raised on appeal regard
less of whether or not defense counsel lodged* objection(s) or sao-
tlon(s). See Karenev-v-State* 281 SH.3d 428* 432-434 (Tas.Crlsi.App.
2009) [A facial challenge to the Copastitutlonallty of a Statute
la a forfeitable right* that Is* It aaay be lost by the *failure to
insist upon it by objection* request* action* or some other b&saicr.").
In which Karenev was a plurality opinion of 5 -to- 4. in other w&aa*
four Judges dissented with Judge Cochran writing estenslvely on the
Issue that the- requirement that a facials? challenge.to a Statute>.,
be preserved' is. not abooluti^:',v.««    c. Thus* the issue of whether the Continuous Sexual Abuse Stat
ue ©shedled In $ 21.02 of the Tessa Penal Code la unconstitutional
on it's face and as applied .under the State and federal Constitut
ion because It eliminates unanimity has not been addressed by this
Court, on .habeas corpus.- -tinethee lt.be in/of ;itself? or 'whether
counsel's failure to lodge some objection* request* action* etc*
is deficient conduct? Xn view of the four Judges in Karenev who
dissented and the five Judges who ruled it had to be preserved at
trial or on action for neu trial but counsel failed jto do so In
'the. instant caa©?-


         .Defense' counsel'a-self-"serving position that n© had no val
id'''reason to'lodge said to preserve-the ..constitutonality las© •'©©-•".
cause the law on the satter was equivocal la invalid because both
the karenev cas® and the Richardson-v-Dnited States* 526 0.8. 813*
119 S. Ct. 1707, 143 L,Ed.2d 985 (1999)* were publsibed opinions
readily available-to defense counsel. But apparently h^waa--not; cur
rent and/or did not casQacels-,c;uo law "on. this issue in view of the
'filas''"pfogeny ^andatlag''.una'eiWity from aJury in reaching it's .d@-
"clone-'at trial. It is incufltbeat upon counsai to know the law as it .
 applies to the facts of the instant case* SBrioklaad-w-itashlngton
466 U.S. 668 (1984).


 (2) Bach of applicant-savant's other grounds of error within the
 framework of the proposition celled within his seotoraodua of law
are eiarltorlous and worthy of this Court's rehearing thaeot.

                               CO8C&&3X0SI


            APPtlGAST-fSOVAHT PARKS TBXS Boeorahl© Court will GRAHT
 ythls request for the Court upon it's own taction to rehear their
 decision to deny and revisit the habeas issues, rained In the writ.
 Thank you.


     1                  Respectfully requested*


                  HICHABL IBBNSBHWA:   APPLICAST-flOTAST
                           VERXPXCAfX08



       I, Michael ibenyaawa* applienat-®ovant in the foregoing re
quest for the Court upon It's Own ESotioa to Rehear their denial of
the' writ of habeas corpus does hereby verify under penalty of per-.,
jury that the facts contained la said request are true. X attest
to this by affiaing ®y signature belows



                   signature's hxcraei. tumnitmmh
                     RO8ERTS0S US3IT # 1638105
                        12071    m    3522
                        &8ILKKB, TK* 79601




cc




                                «*4—
                      eSRTXPXC&TE OP SSRVXCE


X* Michael Xbenyeawa* applieaat-siovant in the foregoing request, for
th© Texas Court of Crlsainsal Appeals upon it's own action to rehear
their denial of the writ of habeas corpus. X certify that true espies
of said request were placed in the Robertson Unit's mail bos addres
sed to the Clerk of the Court- ©f Criminal Appeal® ©a the 20th DAX
OP JAffUARy 2015. X attest to this by affising my signature beiaas




                    ROSSRTSOS USJXT # 1638105
                       12071     m    3522
                       ABXkSESB* TK. 79601




cc




                               -5-